TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 21, 2017



                                     NO. 03-17-00357-CV


                                George Allibone, M.D., Appellant

                                                v.

  Scott Freshour, in his Official Capacity as the Interim Executive Director of the Texas
 Medical Board; Juanita Garner, Investigator of the Texas Medical Board; and the Texas
                                  Medical Board, Appellees




       APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
               AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order and judgment signed by the trial court on May 15, 2017.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order and judgment. Therefore, the Court affirms the trial

court’s order and judgment. The appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.